 


109 HRES 1072 IH: Urging the Government of Nigeria to conduct a thorough judicial review of the Ken Saro-Wiwa case.
U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 1072 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2006 
Ms. McKinney (for herself, Mr. Owens, Mr. Moran of Virginia, Mr. Kucinich, Mr. McGovern, and Ms. Kaptur) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Urging the Government of Nigeria to conduct a thorough judicial review of the Ken Saro-Wiwa case. 
 
 
Whereas, on November 10, 1995, Ken Saro-Wiwa, Nigerian writer, environmental activist, and nominee for the Nobel Peace Prize, along with 8 colleagues, together known as the Ogoni 9, were hanged by the military government of Nigeria, based on charges widely regarded as false;  
Whereas the Ogoni 9 had been nonviolently campaigning for improved living standards and a clean environment for the Ogoni People, whose Niger Delta land, air, and water was, and remains, severely polluted from oil extraction, and whose standard of living, despite the great mineral wealth their land has yielded since the early 1960s, is among the lowest in the world;  
Whereas the international condemnation that followed the executions included the suspension of Nigeria from the British Commonwealth of Nations;  
Whereas, in 1996, a United Nations mission to Nigeria found the military tribunal in contravention of international and domestic law, and recommended financial relief for the survivors of the Ogoni 9 and improvements in the socioeconomic conditions of the Ogoni and other minorities in the Delta;  
Whereas 10 years later, none of the United Nations recommendations have been implemented, and the environmental and social situations have deteriorated for the Ogoni and other Delta communities;  
Whereas the Ogoni 9 remain convicted of a crime of which they were unfairly tried;  
Whereas Ogoniland remains severely polluted and gas flaring continues unabated;  
Whereas the security and stability in the Niger Delta are threatened by a proliferation of small arms, armed gangs, and black market oil bunkering;  
Whereas despite these pressures, Ogoniland remains an island of nonviolence, and the Ogoni voted in high numbers in the 1999 elections;  
Whereas stability in the Niger Delta is necessary to prevent an increase in global oil costs; and  
Whereas in the interest of the protection of human rights, justice, and stability in the Delta, redress should be given to the Ogonis and their use of nonviolent means should be recognized: Now, therefore, be it  
 
That the House of Representatives— 
(1)urges the Government of Nigeria to conduct a thorough judicial review of the trial of the Ogoni 9 and to provide just compensation to the survivors of the Ogoni 9 if a miscarriage of justice is found; 
(2)urges the Government of Nigeria, international donors, and international oil companies operating in the Niger Delta to increase assistance significantly to improve the lives of the Ogoni and other affected communities and for pollution abatement and cleanup in the Niger Delta region, in close consultation with local communities; 
(3)urges the Government of Nigeria to ensure that all members of the security forces receive training in international standards on the use of force and firearms, particularly the 1979 United Nations Code of Conduct for Law Enforcement Officials and the 1990 United Nations Basic Principles on the Use of Force and Fire Arms by Law Enforcement Officials; 
(4)calls upon the Secretary of State to seek urgently to ensure that United States oil companies operating in the Niger Delta comply, at a minimum, with the Voluntary Principles for Security and Human Rights; and 
(5)urges the Secretary General of the United Nations to institute a 10-year followup mission to Ogoniland. 
 
